Citation Nr: 0410062	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States Army from 
September 1966 to June 1968, including service in the Republic of 
Vietnam from March 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of April 2002 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling.  The claimant 
filed a timely Notice of Disagreement seeking an initial rating in 
excess of the 30 percent evaluation assigned for his service-
connected PTSD.  He and his representative were provided a 
Statement of the Case in July 2002, and he perfected his appeal by 
filing a document which was accepted in lieu of his Substantive 
Appeal (VA Form 9).

REMAND

The record shows that the claimant elected the traditional appeals 
process, and requested a videoconference hearing before a Veterans 
Law Judge of the Board of Veterans' Appeals.  Such hearing was 
scheduled by the Board on March 24, 2004, and the claimant was 
notified of the date, time and place of that hearing by Board 
letter of February 12, 2004.

In February 2004, the claimant spoke by telephone to an RO 
employee, informing him that the claimant does not want to attend 
a videoconference hearing, but requests a personal hearing at the 
RO before a traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

The RO should schedule a hearing for the claimant before a 
traveling Veterans Law Judge of the Board of Veterans' Appeals.  
The claimant and his representative must be given appropriate 
advance notice of the scheduled hearing.  

If the benefit sought on appeal remains denied, the claimant and 
his representative should be provided a Supplemental Statement of 
the Case.  That Supplemental Statement of the Case must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.

The Court has held that a remand by the Court or the Board confers 
on the appellant or other claimant, as a matter of law, the right 
to compliance with the remand orders.  Further, the Court stated 
that where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Stegall v. 
West,  11 Vet. App. 268 (1998).  All cases returned to the Board 
which do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





